—Order, Supreme Court, New York County, entered August 22, 1979, denying petition to invalidate designating petition of Mario E. Brod, is unanimously reversed, on the law and the facts, without costs; said petition to invalidate is granted and the Board of Elections is directed not to place the name of respondent Mario E. Brod on the ballot for the Republican Party position of District Leader for the 64th Assembly District, South Part, in the forthcoming primary election. The withdrawal by the candidate before the referee of his opposition to the invalidating petition amounted to a judicial admission which relieved the invalidating petition of the necessity of presenting proof. Concur—Kupferman, J. P., Fein, Lane, Markewich and Silverman, JJ.